Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated July 11, 2008 (including amendments thereto) with respect to the Common Stock of O.I. Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: July 11, 2008 MUSTANG CAPITAL ADVISORS, LP By: Mustang Capital Management, LLC its general partner By: /s/ John K. H. Linnartz John K. H. Linnartz, Managing Member MUSTANG CAPITAL MANAGEMENT, LLC By: /s/ John K. H. Linnartz John K. H. Linnartz, Managing Member /s/ John K. H. Linnartz John K. H. Linnartz WESTERN MUSTANG HOLDINGS LLC By: Western Sizzlin Corporation, its sole member By: /s/ Robyn Mabe Robyn Mabe, Vice President and CFO WESTERN SIZZLIN CORPORATION By: /s/ Robyn Mabe Robyn Mabe, Vice President and CFO
